UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1655



MARTY A. FERGUSON,

                                            Plaintiff - Appellant,

          versus


FRANK A. SERIO & SONS, INCORPORATED; TIM
MCNEAL, Night Shift Foreman; TONY LOTITO,
V.P. of Operations; BAKERY CONFECTIONERY AND
TOBACCO WORKERS INTERNATIONAL UNION; AFL-CIO;
JOHN TRUCKENMILLER, Manager; GARY HARTHAUSEN,
Assistant Manager,

                                           Defendants - Appellees.




                            No. 97-1785



MARTY R. FERGUSON,
                                            Plaintiff - Appellant,

          versus


FRANK A. SERIO & SONS, INCORPORATED; TIM
MCNEAL, Night Shift Foreman; TONY LOTITO,
V.P. of Operations; BAKERY CONFECTIONERY AND
TOBACCO WORKERS INTERNATIONAL UNION; AFL-CIO;
JOHN TRUCKENMILLER, Manager; GARY HARTHAUSEN,
Assistant Manager,

                                           Defendants - Appellees.
                           No. 97-1884



MARTY R. FERGUSON,

                                            Plaintiff - Appellant,
          versus


FRANK A. SERIO & SONS, INCORPORATED; TIM
MCNEAL, Night Shift Foreman; TONY LOTITO,
V.P. of Operations; BAKERY CONFECTIONERY AND
TOBACCO WORKERS INTERNATIONAL UNION; AFL-CIO;
JOHN TRUCKENMILLER, Manager; GARY HARTHAUSEN,
Assistant Manager,
                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3496-S)


Submitted:   September 11, 1997       Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary R. Ferguson, Appellant Pro Se. William Nelson Butler, Robert
Walker Taylor, Jr., HOWARD, BUTLER & MELFA, P.A., Towson, Maryland;
H. Victoria Hedian, Frank Frio, ABATO, RUBENSTEIN & ABATO, P.A.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Appellant appeals from the dis-

trict court's orders denying his motion to amend his civil com-

plaint, granting Defendants' motions for summary judgment, denying

his motion for reconsideration, and denying as frivolous his motion

to proceed in forma pauperis. We have reviewed the record and the
district court's opinions and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Ferguson v. Frank A. Serio & Sons, Inc., No. CA-96-3496-S (D. Md.
Apr. 10; May 8; June 2 & June 10, 1997). Appellant's motions to

compel discovery and to proceed in forma pauperis are denied. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3